Per Curiam.
Respondent was admitted to practice by this Court in 1990. He maintained an office for the practice of law in Connecticut.
Respondent pleaded guilty in April 2007 in the United States District Court for the District of Connecticut to a single count of tax evasion in violation of 26 USC § 7201.
Petitioner moves to suspend respondent from practice based on his conviction of a serious crime pursuant to Judiciary Law § 90 (4) (f) pending entry of a final order of discipline after respondent is sentenced in federal court. Respondent advises that he does not oppose the motion.
Respondent has been convicted of a serious crime mandating *1086his interim suspension pursuant to Judiciary Law § 90 (4) (f) and we therefore grant petitioner’s motion (see Matter of Delany, 87 NY2d 508 [1996]; Matter of Rothenberg, 274 AD2d 738 [2000]; Matter of Ng, 251 AD2d 810 [1998]; Matter of Von Wiegen, 190 AD2d 905 [1993]).
Peters, J.P., Carpinello, Rose, Lahtinen and Kane, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law pursuant to Judiciary Law § 90 (4) (f) until such time as a final disciplinary order is made pursuant to Judiciary Law § 90 (4) (g), and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).